Name: Commission Regulation (EC) No 736/94 of 30 March 1994 postponing the date for the take-over of beef and veal offered for sale by the intervention agencies pursuant to Regulation (EEC) No 2848/89
 Type: Regulation
 Subject Matter: trade policy;  animal product;  prices
 Date Published: nan

 No L 87/42 Official Journal of the European Communities 31 . 3. 94 COMMISSION REGULATION (EC) No 736/94 of 30 March 1994 postponing the date for the take-over of beef and veal offered for sale by the intervention agencies pursuant to Regulation (EEC) No 2848/89 Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EC) No 3611 /93 (2), Whereas Commission Regulation (EEC) No 2848/89 (3), as last amended by Regulation (EEC) No 1776/93 (4), fixes certain selling prices for beef and veal taken over by the intervention agencies before 1 May 1993 ; whereas the situation regarding these stocks is such that this date should be replaced by 1 January 1994 ; HAS ADOPTED THIS REGULATION : Article 1 In Article 4 of Regulation (EEC) No 2848/89, '1 May 1993' is hereby replaced by '1 January 1994'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 March 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 148, 28 . 6. 1968, p. 24. (2) OJ No L 328, 29 . 12. 1993, p. 7 . (3) OJ No L 274, 23 . 9 . 1989, p. 9 . (4) OJ No L 162, 3 . 7. 1993, p. 25.